Citation Nr: 0723990	
Decision Date: 08/03/07    Archive Date: 08/15/07

DOCKET NO.  04-19 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a pulmonary disorder, 
to include chronic obstructive pulmonary disease (COPD) 
(claimed as asbestosis and asthma).


REPRESENTATION

Appellant represented by:	American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1960 to July 
1964. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Hartford, Connecticut, which denied the benefits sought on 
appeal.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
claims file is under the jurisdiction of the Detroit, 
Michigan Regional Office.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to currently have a 
pulmonary disorder that is causally or etiologically related 
to his military service.


CONCLUSION OF LAW

A pulmonary disorder was not incurred in active service.  
38 U.S.C.A. § 1131, 1137 (West 2002); 38 C.F.R. § 3.303 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002 & Supp 2006); 38 C.F.R. § 3.159(b) (2006); see 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
notice required must be provided to the claimant before the 
initial unfavorable decision on a claim for VA benefits, and 
it must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b)(1) (2006); Pelegrini v. Principi, 18 
Vet. App. 112, 120 (2004).  

In this case, the RO did provide the appellant with notice in 
August 2002, prior to the initial decision on the claim in 
May 2003.  Therefore, the timing requirement of the notice as 
set forth in Pelegrini has been met and to decide the appeal 
would not be prejudicial to the claimant.

Moreover, the requirements with respect to the content of the 
notice were met in this case.  The RO informed the veteran in 
the notice letter about the information and evidence that is 
necessary to substantiate his claim for service connection.  
Specifically, the August 2002 letter stated that in order to 
establish service connection the evidence must show that he 
had an injury in military service or a disease that began in, 
or was made worse during military service, or that there was 
an event in service that caused injury or disease; that he 
has a current physical or mental disability; and, that there 
is a relationship between his current disability and an 
injury, disease, or event in military service.  Additionally, 
the August 2003 statement of the case (SOC) notified the 
veteran of the reasons for the denial of his application and, 
in so doing, informed his of the evidence that was needed to 
substantiate his claim. 

In addition, the RO notified the veteran in the notice letter 
about the information and evidence that VA will seek to 
provide.  In particular, the August 2002 letter indicated 
that reasonable efforts would be made to help him obtain 
evidence necessary to support his claim and that VA was 
requesting all records held by Federal agencies, including 
service medical records, military records, and VA medical 
records.  The veteran was also informed that a medical 
examination would be provided or that a medical opinion would 
be obtained if it was determined that such evidence was 
necessary to make a decision on his claim.

The RO also informed the veteran about the information and 
evidence that he was expected to provide.  Specifically, the 
August 2002 letter notified the veteran that he must provide 
enough information about his records so that they could be 
requested from the agency or person that has them.  In 
addition, the August 2002 letter stated that it was the 
veteran's responsibility to ensure that VA receives all 
requested records that are not in the possession of a Federal 
department or agency.

Although the notice letter that was provided to the veteran 
did not specifically request or tell the claimant to provide 
any evidence in the claimant's possession that pertains to 
the claim as per 38 C.F.R. § 3.159(b)(1) (2006), the Board 
finds that the appellant was otherwise fully notified of the 
need to give to VA any evidence pertaining to his claim.  All 
the law requires is that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (2006) (harmless error).  As noted above, 
because each of the four notice requirements has been fully 
satisfied in this case, any error in not providing a single 
notice to the appellant covering all the requirements is 
harmless error. 

Further, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473, noted 
above, which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) (2006) and 38 C.F.R. § 3.159(b) (2006) 
apply to all five elements of a service connection claim.  
Those five elements include:  1) veteran status; 2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; 4) degree of disability; and 5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2006) require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection for a pulmonary 
disorder, but he was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the claims at issue.  Despite the 
inadequate notice provided to the appellant on these latter 
two elements, the Board finds no prejudice to the appellant 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  Sanders 
v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007); Simmons 
v. Nicholson, No. 06-7092 (Fed. Cir. May 16, 2007).  In that 
regard, the Board concludes below that the appellant is not 
entitled to service connection for a pulmonary disorder, and 
thus any questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.

The duty to assist the veteran has also been satisfied in 
this case.  The veteran's service medical records, service 
records, as well as all available VA records and Social 
Security Administration (SSA) records pertinent to the years 
after service are in the claims file and were reviewed by 
both the RO and the Board in connection with the veteran's 
claims.  VA has further assisted the veteran throughout the 
course of this appeal by providing his with a SOC, which 
informed him of the laws and regulations relevant to his 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the veteran in this case. 



Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2006).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2006).

The Board notes that there are no provisions in the law 
specifically dealing with asbestos and service connection for 
asbestos related diseases, and the Secretary of VA has not 
promulgated any specific regulations.  However, in 1988, VA 
issued a circular on asbestos-related diseases that provided 
guidelines for considering asbestos compensation claims.  See 
Department of Veterans Benefits, Veterans Administration, DVB 
Circular 21-88-8, asbestos-related diseases (May 11, 1988).  
The information and instructions contained in the DVB 
Circular have since been included in VBA's ADJUDICATION 
PROCEDURE MANUAL, M21-1MR, Part IV, Subpart ii, Chapter 2, 
Section C (hereinafter M21-1MR).  In addition, an opinion by 
VA's Office of General Counsel discussed the development of 
asbestos claims. VAOPGCPREC 4-00.

VA has acknowledged that a relationship exists between 
asbestos exposure and the development of certain diseases, 
which may occur 10 to 45 years after exposure.  M21-1MR at 
9.c.  When considering VA compensation claims, rating boards 
have the responsibility of ascertaining whether or not 
military records demonstrate evidence of asbestos exposure in 
service and of ensuring that development is accomplished to 
ascertain whether or not there was pre-service and/or post-
service evidence of occupational or other asbestos exposure.  
A determination must then be made as to the relationship 
between asbestos exposure and the claimed diseases, keeping 
in mind the pertinent latency and exposure information.  Id. 
at 9.h.

The VA Manual notes that asbestos particles have a tendency 
to break easily into tiny dust particles that can float in 
the air, stick to clothes, and may be inhaled or swallowed.  
Inhalation of asbestos fibers can produce fibrosis and 
tumors.  The most common disease is interstitial pulmonary 
fibrosis (asbestosis).  Asbestos fibers may also produce 
plural effusion and fibrosis, pleural plaque, mesotheliomas 
of pleura and peritoneum, lung cancer, and cancers of the 
gastrointestinal tract.  The Manual also notes that lung 
cancer associated with asbestos exposure originates in the 
lung parenchyma, rather than the bronchi.  Occupations 
involving asbestos exposure include mining and milling, 
shipyard and insulation work, demolition of old buildings, 
construction, manufacture and servicing of friction products 
such as clutch products and brake linings, manufacture and 
insulation of roofing and flooring materials, and sheet and 
pipe products.  High exposure to asbestos and the high 
prevalence of disease have been noted in insulation and 
shipyard workers.  This is significant considering that, 
during World War II, several million people were employed in 
shipyards and U.S. Navy Veterans were exposed to asbestos 
since it was used extensively in military ship construction.  
Many of these people have only recently come in for medical 
attention because the latency period varies from 10 to 45 or 
more years between first exposure and development of the 
disease.  Also of significance is that the exposure to 
asbestos may be brief, (as little as a month or two) or 
indirect (bystander's disease).  The Manual goes on to note 
that the clinical diagnosis of asbestosis requires a history 
of asbestos exposure and radiographic evidence of parenchymal 
lung disease.  The pertinent parts of the Manual guidelines 
for service connection claims in asbestos-related cases are 
not substantive rules, and there is no presumption that a 
veteran in any particular case was exposed to asbestos in-
service.  Dyment v. West, 13 Vet. App. 141, 145 (1999), 
aff'd, Dyment v. Principi, 287 F. 3d 1377 (Fed. Cir. 2002); 
VAOPGCPREC 4-2000.

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b) 
(2006).  When a reasonable doubt arises regarding service 
origin, such doubt will be resolved in the favor of the 
claimant.  Reasonable doubt is doubt which exists because of 
an approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102 (2006).  The question is whether the 
evidence supports the claim or is in relative equipoise, with 
the claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for a pulmonary 
disorder.  The veteran's service medical records are negative 
for a diagnosis of any lung disorder.  While onboard the USS 
NITRO (AE-23), a medical entry dated in March 1963 notes that 
the veteran presented with an inflamed throat.  He was 
treated with a throat spray and no further complaints are 
noted.  In July 1964, the veteran was medically examined and 
found physically qualified for transfer.  X-rays taken at 
this examination were negative for any abnormalities.  In a 
separation examination dated in July 1964, the veteran made 
no mention of any lung problems and none were found.

The first indications of any lung problems are reflected in a 
report of a private medical examination conducted in May 
2001.  The doctor noted that irregular opacities were present 
in the lower and middle zones of the lungs, but no pleural 
abnormalities were present.  The doctor noted that these 
findings were consistent with the diagnosis of bilateral 
interstitial fibrosis due to asbestosis.  

The veteran asserted in a statement received in December 2002 
that he smoked cigarettes from 1962 to 2001, although it is 
unclear from this statement how much he smoked.  He also 
stated that he was exposed to brake shoe dust after service 
while he worked as a mechanic, but it was damp powder.

A VA examination was conducted on February 2003.  A CT scan 
revealed a mild degree of emphysematous configuration.  No 
definite nodular densities or significant pleural plaque or 
calcification was evident and no interstitial infiltrates 
were noted.  The examination also noted a Pulmonary Function 
Test administered in May 2002 by the VAMC in Saginaw, MI.  
The test revealed a decreased DLCO, reflecting a loss of 
pulmonary capillary surface area, which the examiner noted 
may be seen in pulmonary fibrosis, pulmonary vascular 
disease, any emphysema, or anemia.  The VA examiner 
ultimately concluded that while the veteran had a history of 
asbestos exposure in service, there was no evidence of 
pulmonary asbestosis.  Instead, the examiner noted that the 
veteran was currently being treated for COPD and stated that 
COPD was not likely secondary to asbestos exposure.  Asthma 
was not diagnosed, and the veteran denied a history of 
asthma.

The Board notes that the VA examination of February 2003, 
specifically the CT scan performed, is contrary to the 
initial diagnosis of asbestosis given to the veteran in May 
2001.  An evaluation of the probative value of medical 
opinion evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  Greater weight may be placed on one physician's 
opinion over another depending on factors such as reasoning 
employed by the physicians and whether or not and the extent 
to which they reviewed prior clinical records and other 
evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  

The Board considers the examination of February 2003 and 
resultant diagnosis of COPD to have more weight over the 
private medical exam conducted in May 2001 because the 
February 2003 examination was conducted more recently, 
because the report is much more detailed, and because of the 
CT scan performed in addition to the pulmonary function 
testing, as opposed to the x-rays on which the May 2001 
private examiner relied.  The SSA records submitted by the 
veteran reveal that the Social Security Administration 
likewise determined that the veteran disabled due to COPD, 
effective September 30, 2002, consistent with the February 
2003 VA examiner's findings.

With regard to COPD, there is a decades-long evidentiary gap 
in this case between active service and the earliest 
manifestation of this particular pulmonary disorder.  In this 
regard, the Board notes that this absence of evidence 
constitutes negative evidence tending to disprove the claim 
that this disease had its onset in service or that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms from COPD 
thereafter.  See Forshey v. West, 12 Vet. App. 71, 74 (1998), 
aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. 
Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(2006) (noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Thus, the lack of any objective evidence of continuing 
complaints, symptoms, or findings for many years between the 
period of active duty and the first complaints or symptoms of 
a pulmonary disorder to include COPD is itself evidence which 
tends to show that the veteran's current pulmonary disorder 
did not have its onset in service or for many years 
thereafter.

A prolonged period without medical complaint can be 
considered, along with other factors concerning a claimant's 
health and medical treatment during and after military 
service, as evidence of whether an injury or a disease was 
incurred in service which resulted in any chronic or 
persistent disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  The Board must consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
Id.; cf. Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 
2000) (holding that the absence of medical records during 
combat conditions does not establish absence of disability 
and thus suggesting that the absence of medical evidence may 
establish the absence of disability in other circumstances).  
Thus, when appropriate, the Board may consider the absence of 
evidence when engaging in a fact-finding role.  See Jordan v. 
Principi, 17 Vet. App. 261 (2003) (Steinberg, J., writing 
separately) (noting that the absence of evidence may be 
considered as one factor in rebutting the aggravation part of 
the section 1111 presumption of soundness).  

In addition to the lack of evidence showing that the 
veteran's COPD manifested during service or within close 
proximity thereto, the medical evidence does not link COPD or 
any current diagnosis of a pulmonary disorder to the 
veteran's military service.  The only evidence contained in 
the claims file showing otherwise is the veteran's assertions 
that he currently has a pulmonary disorder that is related to 
service.  Because the veteran is not a medical professional 
competent to render an opinion on matters of medical etiology 
or diagnosis and absent a professional medical opinion 
linking a current disorder to service, service connection 
cannot be granted.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).

In view of all the above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for service connection for a pulmonary disorder.  There is no 
medical evidence to suggest that a pulmonary disorder is a 
result from a personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1131 (West 2002).

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for a pulmonary disorder is not warranted. 


ORDER

Service connection for a pulmonary disorder (claimed as 
chronic obstructive pulmonary disorder, asbestosis, and 
asthma) is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


